                        United States District Court
                      Western District of North Carolina
                             Charlotte Division

                                      )                 JUDGMENT IN CASE
 IN RE BABCOCK & WILCOX               )               3:18-cv-00347-MOC-DCK
 ENTERPRISES, INC.                    )   (Consolidated with Nos. 3:18-CV-00349-MOC DCK
 SHAREHOLDER DERIVATIVE               )            and 3:18-CV-00350-MOC-DCK)
 LITIGATION                           )
 This document relates to             )
 ALL ACTIONS                          )




DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 20, 2019 Order.

                                               December 20, 2019
